Title: To Thomas Jefferson from Cambray, 16 July 1786
From: Cambray (Cambrai), Comte de
To: Jefferson, Thomas


Château de Villers aux Erables, 16 July 1786. Has just returned from a journey and received TJ’s letter enclosing the extract of a letter from the commissioners of the treasury; has never doubted the good faith of the United States in regard to their obligation to the foreign officers; attributed the delay in meeting them to an “impossibilité momentanée, telle qu’on en voit des exemples dans tous les Governemens”; is sorry TJ was absent when he called on him in the spring.
